Citation Nr: 0819505	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  07-08 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in VA Medical 
Center in Bay Pines, Florida


THE ISSUES

1.  Entitlement to Department of Veterans Affairs (VA) 
reimbursement or payment for the cost of unauthorized 
services provided at Bayfront Medical Center from May 18, 
2006 to May 21, 2006.  

2.  Entitlement to Department of Veterans Affairs (VA) 
reimbursement or payment for the cost of unauthorized 
services provided by Bayflite Medical Transport on May 18, 
2006.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.  

This appeal arises from May 2006 administrative 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) Medical Center in Bay Pines, Florida.  


FINDINGS OF FACT

1.  On May 18, 2006 the veteran sustained a closed head 
injury in a motor vehicle accident and was flown to receive 
medical treatment by Bayflite Medical Transport.  

2.  From May 18, 2006 to May 21, 2006 the veteran as treated 
for his injuries received in the motor vehicle accident at 
Bayfront Medical Center.  

3.  Partial payment for those services to the veteran 
received from Bayflite Medical Center and Bayfront Medical 
Center was made through the veteran's automobile insurance 
policy.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to payment of unauthorized 
medical expenses for services rendered by Bayfront Medical 
Center, from May 18, 2006 to May 21, 2006 have not been met.  
38 U.S.C.A. §§ 1725, 1729(A)(2)(B) (West 2002); 38 C.F.R. 
§§ 17.54, 17.1000-1008 (2007).

2.  The criteria for entitlement to payment of unauthorized 
medical expenses for services rendered by Bayflite Medical 
Transport, on May 18, 2006, have not been met.  38 U.S.C.A. 
§§ 1725, 1729(A)(2)(B) (West 2002); 38 C.F.R. § 17.1003 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

In this instance, the VA Medical Center failed to properly 
notify the veteran of VA's duty to notify and assist him with 
his claims until after the May 2006 administrative decision 
was issued.  It was not until January 2007 that the veteran 
was sent a letter explaining VA's duty to notify veterans of 
the information and evidence necessary to support his claim, 
how VA could assist in obtaining relevant evidence and what 
was needed from the veteran.  The claim was then 
readjudicated and the veteran was issued a statement of the 
case in January 2007 and a supplemental statement of the case 
in February 2007.  

The claims folder includes the relevant records from the 
service providers and the veteran was afforded a 
videoconference hearing before the undersigned Veteran's Law 
Judge in February 2008.  

The facts of this case are uncontroverted.  As such, and for 
the reasons set out below, there is no basis for allowing the 
veteran's claims.  Therefore, no benefit would accrue to the 
veteran in remanding his claim to correct any failure of VA 
to assist or notify the veteran.  

Accordingly, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  



Reimbursement

The VA Medical Center in Bay Pines, Florida (hereinafter 
Medical Center) has denied the veteran's request for 
reimbursement of the expenses incurred after he was injured 
in a motor vehicle accident on May 18, 2006.  Service 
connection is not in effect for the veteran's injuries 
sustained on May 18, 2006.  The Medical Center denied the 
claim.  

Applicable criteria provides payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities under certain circumstances.  The statute 
is codified at U.S.C.A. § 1725 (West. 2002) and regulations 
regarding its implementation appear at 38 C.F.R. §§ 17.1000-
1008 (2007).  

The criteria for payment or reimbursement is set out at 
38 C.F.R. § 17.1002 which provides that payment or 
reimbursement under 38 U.S.C.A. § 1725 for emergency services 
may be made only if all of the following conditions are met.  
Those conditions include that the veteran has no coverage 
under a health-plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment.  See 38 C.F.R. 
§ 17.1002 (g)(2007).  There is also a specific regulation 
38 C.F.R. § 17.1003 (c) that provides that reimbursement 
under 38 U.S.C.A. § 1725 for air ambulance service may only 
be allowed if the veteran has no coverage under a health-plan 
contract for reimbursement of payment, in whole or in part 
for any emergency treatment.  

A May 2006 Report of Contact reveals the veteran was insured 
by Progressive Auto Insurance.  A Payment History record 
indicates that both Bayfront Medical Center and Bayflite 
Medical Transportation received partial payments from the 
veteran's automobile insurer.  At his videoconference hearing 
in February 2008 the veteran acknowledged that he had 
automobile insurance.  

In his March 2007 substantive appeal the veteran asserted 
that his auto insurance policy was required by Florida law 
and for that reason the regulations were not applicable to 
his claim.  The term health-plan contract, however, includes 
the veteran's state requirements for an auto insurance 
policy.  See 38 U.S.C.A. § 1729(a)(2)(B);38 C.F.R. § 17.1001.  

The evidence demonstrates the veteran had a health plan 
contract within the meaning of the regulations and therefore 
reimbursement of both transportation and medical services 
provided by Bayfront Medical Center and Bayflite Medical 
Transportation is not permitted.  


ORDER

The payment of unauthorized medical expenses for services 
rendered by Bayfront Medical Center, from May 18 to May 21, 
2006, is denied.

The payment of unauthorized medical expenses for services 
rendered by Bayflite Medical Transportation on May 18, 2006, 
is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


